Title: Richard Cranch to John Adams, 22 June 1781
From: Cranch, Richard
To: Adams, John


     
      Dear Bror:
      Boston June 22d 1781
     
     I wrote you by Doctor Dexter on the 28th Ulto. which I hope will come safe to hand. Tho’ I have not had the Happiness of a Line from you since you left America yet I shall gladly embrace the Oportunity that now offers (by a Ship bound to Denmark) to write you a few Lines. We have just received Letters from Spain giving an account of the very great successes against the English in India by Hyder Ali &c.—’Tis remarkable to observe how far the Destruction of the Indian Weed at Boston a few Years ago, has operated towards the loss of the very Country itself from whence the Pride of Britain has been so fed and fostered. I mentioned in my last that the Enemy in the southern States were making their Efforts with various success. By a Letter from Genl. Washington to Genl. Heath received yesterday by Express, (which the General was so kind as to read to me) it appears that Genl. Green about the 15th Ulto. had made himself Master of the Enemy’s Strong Post at Camden and three other of the strongest Posts that the Enemy held in South Carolina, together with their Stores of Provisions, Cannon and Baggage; and had taken seven or eight Hundred Prisoners. The numbers of Field Officers, Subalterns and Privates are mention’d, but I do not recollect them exactly. Genl. Washington mentions in the same Letter the junction of the Enemy’s Forces in a part of Virginia, as being what would give them room to make some partial Depredations at first, but as what will finally prove destructive to them. Genl. Washington has call’d upon this State to fill up its Battallions immediately, which the Court has accordingly order’d to be compleated by the last of this Month. Three Thousand Melitia are also call’d upon from this State for “supporting Communications and for other Purposes,” together with Beef &c. for their Support. Above two hundred and fifty Yoke of Oxen and Carriages are now taken up here in this Neighbourhood for transporting Large Mortars and heavy Battering Cannon, and other Warlike Stores from this Place which will set out immediately, some of them this Day; and the like Movements are making in other Parts of this State. What the Plan of our illustrious General is, may be infer’d from the following Passage in his Letter to this Government, dated Weathersfield May 24th 1781.
     “In consequence of a Conferance held between his Excellency the Count De Rochambeau and my self at this Place, the French Army will march as soon as Circumstances will admit, and form a junction with the American on the North River. The accomplishment of this Object which we have in contemplation is of the utmost importance to America, and will in all probability be attained unless there be a failure on our Part in the number of Men which will be required for the Operation, or the Enemy should withdraw a considerable part of their Force from the Southward. It is in our own Power by proper Exertions to prevent the first—and should the last take place, we shall be amply repaid our Expences by liberating the Southern States where we have found by Experience we are only vulnerable.“—”The Enemy counting upon our want of Abillity or upon our want of Energy, have, by repeated Detachments to the southward, reduced themselves in N: York to a situation which invites us to take advantage of it.”
     We have heard that you have succeeded in Holland in a Loan, thro’ the House of Messrs. Deneufville and Son, of about 100,000 Pounds Sterlg. If by means of that Loan you should want to have any Publick Business transacted in this Place I should be glad to be assisting in it. Or if any of your Friends should be inclined to make a Tryal of sending any Merchandize this way on Commission, I should be glad to transact Business in that way for them with the greatest care and Dispatch, and on the most reasonable Terms. I suppose any Goods that are vendable in this Country, and are well bought in Europe, will fetch here double their first Cost in Gold and Silver or Bills of Exchange by the large quantity together; and in smaller quantities such as single Pieces of Linnen &c. three for one. My meaning is that an Invoice of well chosen Goods, that amounted to one hundred Pounds Sterling first Cost at the usual wholesale Price in Europe, would fetch here, from two Hundred to three hundred Pounds of the same Sterling Money in Specie, or in good Bills of Exchange.
     I know that the transacting of those Matters lays entirely out of your Line, as well as out of your Inclination; but as you must sometimes mix with the Mercantile World, should a Hint of this kind be drop’d by you it might be of Service to me. Verbum sat &c.
     I expect every moment when the Vessell will be under Sail, so that I must in haste conclude, with Love to your dear little Boys and Mr. Thaxter (to whome I wrote two Letters by Doctor Dexter) your affectionate Bror. and humble Servt.,
     
      Richard Cranch
     
     
      A French Fleet of Transports from Brest under convoy of several Frigates is arrived here within about ten Days past. I hear that all but one are arrived safe, and that one, (being the ship that had most of the Wine on Board) is drove on Shore not far from Plymouth, whether she will be got off or not I dont learn, nor do I know exactly where she is. The Troops that came in this Fleet march’d about a Week ago.
     
    